Citation Nr: 1820750	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for strokes.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran is represented by:	Michael A. Steinberg, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in August 2012 and August 2015 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board notes that the Veteran has filed notices of disagreement (NOD) at the RO concerning the multiple other issues. These appeals are contained in the VACOLS appeals tracking system as active appeals at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on the appeals.  As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  The Veteran did set foot in the Republic of Vietnam and there is no probative evidence of actual exposure to herbicide agents during service.

2.  A heart disability was not shown in service or for many years thereafter; and there is no probative evidence linking a current heart disability to service.

2.  Strokes were not shown in service or for many years thereafter, and there is no probative evidence linking the Veteran's strokes to service or a service-connected disability.

3.  A prostate disability was not shown in service or for many years thereafter, and there is no probative evidence linking a current prostate disability to service.

4.  Erectile dysfunction was not shown in service or for many years thereafter, and there is no probative evidence linking the Veteran's erectile dysfunction to service.

5.  Arthritis of the knees was not shown in service or for many years thereafter, and the most probative evidence indicates that a current bilateral knee disability is not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R.     §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for strokes have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for establishing entitlement to service connection for a prostate disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for establishing entitlement to service connection for erectile dysfunction have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for establishing entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, cardiovascular disease, and brain hemorrhage or thrombosis become manifest to a degree of 10 percent within one year from the     date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the    period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be presumed for certain diseases, including ischemic heart disease, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent          or more any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). A veteran     who served in the Republic of Vietnam during the period beginning on January        9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to     an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service in the Republic of Vietnam requires physical presence on the landmass or inland waterways of the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196-97 (Fed. Cir. 2008).  This includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).  VA's Adjudication Procedure Manual defines offshore waters as the high seas and any coastal or other water feature, such    as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence, including salty and brackish waters situated between rivers and the open ocean.  See M21-1, IV.ii.1.H.2.b. Recent amendments to VA's Adjudication Procedure Manual define inland waterways as fresh water rivers, streams, canals,    and similar waterways; and stipulate that service on these waterways is considered service in the Republic of Vietnam because these waterways are distinct from ocean waters and related coastal features.  See M21-1, IV.ii.1.H.2.d & f.  Under these recent amendments, which are consistent with prior criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents. See M21-1, IV.ii.1.H.2.c.

Heart Disability 

The Veteran asserts that a current heart disability was caused by exposure to Agent Orange during service, or alternatively, was caused by being electrocuted during service.  

With respect to the Veteran's assertion that he was exposed to Agent Orange, in      a February 2011 written statement, he indicated that he served aboard the USS Schofield and was close enough to the shore of Vietnam to see bodies flying in     the air from explosions.  In support of this, the Veteran submitted an article which indicates that the USS Schofield was in the Gulf of Tonkin providing support for U.S. ground troops in Vietnam from late 1972 to early 1973.   

Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veteran served in the Republic of Vietnam.  

Although an August 2010 response from the National Personnel Records Center (NPRC) suggests that the Veteran served in the Republic of Vietnam, as the Board 
noted in the August 2015 remand, this response appears to be based on the Veteran's receipt of the Vietnam Service Medal, which is not proof of service on land or inland waterways in Vietnam.  Indeed, the response indicates that the exact dates of service in Vietnam could not be determined.  Furthermore, the Veteran has never asserted   that he had physical presence in the Republic of Vietnam. Service personnel records    reflect that the Veteran served aboard the USS Schofield from June 1972 to August 1973. June 2017 and July 2017 responses from the Defense Personnel Records Information Retrieval System (DPRIS) indicate that a review of the USS Schofield's 1972 command history and deck logs does not document that the ship docked or transited inland waterways of Vietnam. The 1973 command history and deck logs does not document that the ship docked, transited inland waterways, was close to    the shore in Vietnam or that ships personnel stepped foot in the Republic of Vietnam. Specifically, the records show that the USS Schofield conducted operations in the Gulf of Tonkin from November 9, 1972 to November 16, 1972, and was briefly in port at Da Nang for a personnel transfer and mail pick-up on November 17, 1972.  Thereafter, it conducted naval gunfire support operations in the coastal waters of Vietnam from November 18, 1972 to December 8, 1972, and conducted escort duties in the Gulf of Tonkin before stopping in Hong Kong and Japan and returning to the Gulf of Tonkin in late December 1972. Additionally, deck logs indicate that the ship's Motor Whale Boat picked up two members with the SEAL team and dropped off divers at the beach on December 1, 1972. Helicopters were recorded as arriving and departing with mail and passengers.  It was noted that the ship did not anchor or moor during these operations. The USS Schofield returned to Long Beach, California on March 8, 1973.  The Veteran does not contend and the evidence does not suggest the Veteran was a SEAL member or a diver.  Based on the foregoing, the Board finds that the probative evidence of record does not demonstrate that the Veteran had physical presence in Vietnam or served in the inland waterways of Vietnam.  Accordingly, exposure to Agent Orange is not presumed, and there is no evidence that he was otherwise exposed to herbicide agents during service. Thus, service connection          is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(e).

Upon review of the record, the Board also finds that service connection for a heart disability is not warranted on a direct basis.  

In a November 2007 written statement, the Veteran asserted that a current heart disability was due to an electrocution he sustained during service.  However, his assertions are not consistent with the evidence of record.  See Caluza v. Brown, 7   Vet. App. 498, 511 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence   of record).  Service treatment records show no treatment for electrical shock injuries or heart problems during service.  A September 1973 report of medical examination indicates that the Veteran's heart, chest, and lungs were normal upon his discharge from active duty. Furthermore, there was no mention of any electrical shock injuries 
or heart problems under "summary of defects and diagnoses," and the Veteran certified he had been informed and understood the provisions of "BUMED INSTRUCTION 6120.6," meaning that he was informed that he was found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. United States, 906 F.2d 1557, 1559 (Fed. Cir. 1990). Thereafter, the record shows no complaints of or treatment for heart problems until approximately 2001.     The Board finds the contemporaneous medical evidence  to be significantly more credible and probative than statements made for purposes of seeking compensation.  See Cartright v. Derwinski, 2  Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

Although the Veteran believes that a current heart disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of heart disabilities are matters not capable of lay observation and require medical expertise  to determine.  Thus, the opinion of the Veteran regarding the etiology of a current heart disability is not competent medical evidence.  

The Board notes that the Veteran has not received a VA examination pursuant        to his service connection claim for a heart disability. However, there is no probative evidence of an in-service event, injury, or disease or competent evidence suggesting a possible association between a current heart disability and service or a service-connected disability.  Therefore, a VA examination is not required.  See 38 C.F.R.  § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Waters     v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"). 

	Strokes

In a November 2007 written statement, the Veteran asserted that he suffered strokes secondary to his heart condition caused by an electrocution.  However, as service connection is not in effect for a heart disability, service connection on a secondary basis cannot be established.  See 38 C.F.R. § 3.310.

To the extent that the Veteran claims service connection for strokes on a direct basis, the Board likewise finds that service connection is not warranted.  Service treatment records show no treatment for strokes or electrical shock injuries during service, 
and a September 1973 report of medical examination indicates that the Veteran      was neurologically normal upon his discharge from active duty.  Post-service treatment records show no evidence that the Veteran suffered a stroke until   September 2001, when he was diagnosed with a transient ischemic attack.  
The Board finds the contemporaneous medical evidence to be significantly            more credible and probative than statements made for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 
F.3d at 1337.   

The Board notes that during the November 2012 Board hearing, the Veteran's attorney suggested that the Veteran was claiming service connection for strokes  due to Agent Orange exposure.  However, as found above, the Veteran is not presumed to have been exposed to Agent Orange, and there is no evidence that      he was otherwise exposed to herbicide agents during service. Moreover, strokes    are not presumptively related to herbicide exposure, and there is no evidence of record suggesting a link between the Veteran's strokes and exposure to herbicide agents.  Accordingly, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran believes that his strokes are related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of strokes are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of his strokes is not competent medical evidence.  

The Board notes that the Veteran has not received a VA examination pursuant to  his service connection claim for strokes.  However, there is no probative evidence 
of an in-service event, injury, or disease or competent evidence suggesting a possible association between his strokes and service or a service-connected disability. Therefore, a VA examination is not required. See 38 C.F.R. § 3.159(c); see also McLendon, 20 Vet. App. at 84; Waters, 601 F.3d at 1278. 

	Prostate Disability 

Upon review of the record, the Board finds that service connection for a prostate disability is not warranted.  

To the extent that the Veteran claims that a current prostate disability began during service, the Board finds that such assertions are not consistent with the evidence of record.  See Caluza, 7 Vet. App. at 511. Service treatment records show no treatment for a prostate condition during service, and a September 1973 report of medical examination indicates that the Veteran's genitourinary system was normal upon        his discharge from active duty.  A July 2003 VA treatment record shows that a prostate examination was normal.  Thereafter, the record shows no treatment for            a prostate condition until approximately 2008, when a biopsy revealed stable    prostate hyperplasia.  The Board finds the contemporaneous medical evidence 
to be significantly more credible and probative than statements made for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 F.3d at 1337.   

The Board notes that during the November 2012 Board hearing, the Veteran's attorney suggested that the Veteran was claiming service connection for a prostate disability due to Agent Orange exposure.  However, as found above, the Veteran is not presumed to have been exposed to Agent Orange, and there is no evidence that he was otherwise exposed to herbicide agents during service.  Moreover, prostate dysplasia and benign prostatic hyperplasia (BPH) are not presumptively related to herbicide exposure, and there is no evidence of record suggesting a link between a current prostate disability to exposure to herbicide agents.  Accordingly, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran believes that a current prostate disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology prostate disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current prostate disability is not competent medical evidence.  

The Board notes that the Veteran has not received a VA examination pursuant        to his service connection claim for a prostate disability.  However, there is no probative evidence of an in-service event, injury, or disease or competent evidence suggesting a possible association between a current prostate disability and service or a service-connected disability.  Therefore, a VA examination is not required.  See 38 C.F.R. § 3.159(c); see also McLendon, 20 Vet. App. at 84; Waters, 601 F.3d at 1278. 

	Erectile Dysfunction

Upon review of the record, the Board finds that service connection erectile dysfunction is not is not warranted.  

To the extent that the Veteran claims that his erectile dysfunction began during service, the Board finds that such assertions are not consistent with the evidence        of record.  See Caluza, 7 Vet. App. at 511.  Service treatment records show no complaints of or treatment for erectile dysfunction during service, and a September 1973 report of medical examination indicates that the Veteran's genitourinary system was normal upon his discharge from active duty.  Thereafter, the record shows no treatment for a prostate condition until approximately 2006, when VA treatment records show a prescription for Vardenafil to treat erectile dysfunction.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements made for purposes of seeking compensation.  See Cartright, 2  Vet. App. at 25; see also Buchanan, 451 F.3d at 1337.   

The Board notes that during the November 2012 Board hearing, the Veteran's attorney suggested that the Veteran was claiming service connection for erectile dysfunction due to Agent Orange exposure.  However, as found above, the Veteran is not presumed to have been exposed to Agent Orange, and there is no evidence 
that he was otherwise exposed to herbicide agents during service. Moreover, erectile dysfunction is not presumptively related to herbicide exposure, and there is no evidence of record suggesting a linking his erectile dysfunction to exposure to herbicide agents.  Accordingly, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran believes that his erectile dysfunction is related to service, as    a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology erectile disabilities are matters not capable of lay observation and require medical expertise to determine. Thus, the opinion of the Veteran regarding the etiology of his erectile dysfunction is not competent medical evidence.  

The Board notes that the Veteran has not received a VA examination pursuant        to his service connection claim for erectile dysfunction.  However, there is no probative evidence of an in-service event, injury, or disease or competent evidence suggesting a possible association between his erectile dysfunction and service or a service-connected disability.  Therefore, a VA examination is not required. See 38 C.F.R. § 3.159(c); see also McLendon, 20 Vet. App. at 84; Waters, 601 F.3d at 1278. 


	Bilateral Knee Disability 

The Veteran asserts that a current bilateral knee disability is secondary to his service-connected bilateral hallux valgus.  During the November 2012 Board hearing, the Veteran's attorney asserted that the Veteran's service-connected    hallux valgus has caused difficulty walking and standing and an abnormal gait, which has affected his knees.  The Veteran testified that his hallux valgus caused him to walk on the outsides of his feet, almost bow-legged, which caused pain in    his knees.  

Upon review of the record, the Board finds that service connection for a bilateral knee disability is not warranted.  

The Veteran underwent a VA examination in September 2016, during which he reported knee pain for approximately 16 years. The examiner diagnosed the Veteran with degenerative arthritis of both knees and opined that a current bilateral knee disability was less likely than not caused or aggravated by the Veteran's service-connected hallux valgus. In support of this, the examiner explained that a review of relevant medical literature revealed several factors contributing to the development of arthritis in the knees; however, there was no evidence of a causal relationship between hallux valgus and arthritis of the knees.  The examiner further explained that relevant medical literature likewise did not demonstrate a relationship between a change in weight bearing pressure under the hallux and in other regions across the foot; therefore, the Veteran's hallux valgus would not have worsened his arthritis in the knees.  

The Board has reviewed and considered an August 2012 opinion from one of the Veteran's VA treatment providers, who noted that the Veteran had continued knee pain, "more likely than not secondary to foot deformity."  However, the Board finds this opinion to be of significantly less probative than the VA examiner's opinion,   as it is conclusory in nature and not supported by adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, the treatment provider only addressed the Veteran's knee pain and did not actually link his arthritis or any other currently diagnosed knee disability to his hallux valgus.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, does not, in and of itself, constitute a disability for which service connection may be granted).

To the extent that the Veteran claims service connection for a bilateral knee disability on a direct basis, the Board likewise finds that service connection is not warranted.  Service treatment records show no complaints of or treatment for knee symptoms during service, and a September 1973 report of medical examination indicates that the Veteran's lower extremities were normal upon his discharge   from active duty. Indeed, during the September 2016 VA examination, the Veteran related the onset of his knee pain to approximately 16 years earlier, i.e. around 2000.  As there is no probative evidence of record linking a current  knee disability to service, service connection is not warranted on a direct basis.

The Board notes that VA has not obtained a medical opinion with respect to direct service connection for a bilateral knee disability.  However, as there is no probative evidence of an in-service event, injury, or disease or competent evidence suggesting 
a possible association between a current knee disability and service, a medical opinion is not required with respect to direct service connection. See 38 C.F.R. § 3.159(c); see also McLendon, 20 Vet. App. at 84; Waters, 601 F.3d at 1278.

Although the Veteran believes that a bilateral knee disability is related to service    or a service-connected disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau, 492 F.3d     at 1376-77.  In this regard, the diagnosis and etiology knee disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a bilateral knee disability is    not competent medical evidence.  

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a heart disability is denied.

Service connection for strokes is denied.

Service connection for a prostate disability is denied.

Service connection for erectile dysfunction is denied.

Service connection for a bilateral knee disability is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


